I concur in the judgment of this court as expressed in the opinion of Justice DUNKLIN, but I do not think it is necessary to hold that the policy of this state, as reflected by our statutes and the opinions of our courts, precludes the organization of a trust estate in which the shareholders are not liable for its debts. Upon this question, at this time, I express no opinion. I do think that the declaration of trust here shown does not come within the Massachusetts trust, upheld by the Supreme Court of Massachusetts, since the shareholders by a majority vote have the right to amend or alter the declaration of trust, and thus could deprive the trustees of their right to manage the affairs of the trust independent of the shareholders.